— Order unanimously affirmed with costs. Memorandum: Defendants’ motion for summary judgment was properly denied. The record presents triable issues of fact on the question whether plaintiff Paula Pikulski suffered a serious injury within the meaning of the No-Fault Law (see, Insurance Law § 5102 [d]). The conflicting opinions of the medical experts raise issues of credibility, which are for the jury to determine (see, Weider v Senebouthyrath, 182 AD2d 1124; Francis v Basic Metal, 144 AD2d 634, 635). (Appeal from Order of Supreme Court, Cattaraugus County, Feeman, Jr., J. —Summary Judgment.) Present — Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.